Per Curiam.

The journalization of the order of the trial court overruling defendant’s motion for a new trial before the journalization of the judgment of sentence was a nullity. State v. Nickles, 159 Ohio St., 353, 112 N. E. (2d), 531.
Therefore, the judgment of the Court of Appeals *295affirming the order of the trial court overruling the motion to vacate was erroneous, and it is reversed, and the cause is remanded to the trial court for further proceedings according to law.

Judgment reversed and cause remanded.

Weygandt, C. J., Middleton, Taft, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.